FILED iN COURT OF APPEALS
                                                        12!h Court p? Appeals District




                                                               ;R TEXAS
                                                       CATHY S.LUSK.CL




                                                                              FILE COPY
              OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                 j€^^^
3/25/2015             aui                                     COA No. 12-13-00126-CR
STAPLES, CHESTER ALAN Tr. Ct. No. 30979                                   PD-1354-14
On this day, the Appellant's Pro Se petition for discretionary review has been
refused. PRESIDING JUDGE KELLER WOULD GRANT
                                                                          Abel Acosta, Clerk

                            12TH COURT OF APPEALS CLERK
                            CATHY LUSK
                            1517 W. FRONT, ROOM 354
                            TYLER, TX 75701
                            * DELIVERED VIA E-MAIL *